Citation Nr: 0024322	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-08 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the knees.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical and lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946 and from October 1950 to March 1952.

The instant appeal arose from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in New Orleans, Louisiana.


FINDINGS OF FACT

1.  Recent VA and private medical records have diagnosed 
degenerative joint disease of the knees and of the cervical 
and lumbar spine.

2.  The veteran participated in combat during his service in 
the Korean conflict and maintains that he sustained injuries 
to the back and knees at that time.

3.  There is competent medical evidence that the veteran's 
current degenerative joint disease of the knees and of the 
cervical and lumbar spine is related to service.


CONCLUSION OF LAW

The claims of entitlement to service connection for 
degenerative joint disease of the knees and of the cervical 
and lumbar spine are well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C.A. 
§ 5107(a), the VA has a duty to assist only those claimants 
who have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision holding that the VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In this instance, the Board finds that the veteran's claims 
for degenerative joint disease of the knees and of the 
cervical and lumbar spine are well-grounded.  Numerous recent 
VA and private medical records, including February 1998 VA 
examination reports, have diagnosed degenerative joint 
disease of both knees and degenerative joint disease of the 
cervical and lumbar spine.  Thus, the Board finds that the 
first element of a well-grounded claim has been established.

The evidence of record in this claim, when viewed in the 
context of applicable law, makes a plausible showing that the 
veteran incurred injuries to the back and knees during 
service.  The veteran contends that he sustained injuries to 
the back and knees while engaging in combat with the enemy in 
October 1951 in Korea.  He has also provided a written 
statement signed by a man who reported that he served with 
the veteran during this period in Korea and that he observed 
the veteran suffering with severe back pain and with bad 
bruising and scrapes on the knees.

The claims file contains no official record of, specifically, 
back and knee injuries, although the Board notes that a 
service clinical record dated October 23, 1951, diagnosed 
that the veteran was wounded in action by an enemy mortar in 
early October.  He sustained a laceration of the left lower 
leg.  Regardless, it is provided by statute that:

[i]n the case of any veteran who engaged 
in combat with the enemy in active 
service with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of such service connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such 
service, satisfactory lay or other 
evidence of service incurrence or 
aggravation of such injury or disease, if 
consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no 
official record of such incurrence or 
aggravation in such service and, to that 
end, shall resolve every reasonable doubt 
in favor of the veteran.  Service 
connection of such injury or disease may 
be rebutted by clear and convincing 
evidence to the contrary.

38 U.S.C.A. § 1154(b) (West 1991); see also 38 C.F.R. 
§ 3.304(d) (1999).

By application of 38 U.S.C.A. § 1154(b) to the evidence of 
record, a plausible showing is made that the veteran incurred 
injuries to his back and knees during service.  The veteran 
was engaged in "active service" as defined by law.  See 
38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6 (1999).  
It is clear from the service medical record noted above that 
at the time the veteran maintains he incurred the injuries to 
his back and knees, he was "engaged in combat with the 
enemy."  That proposition requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (October 18, 1999). 

Here the record contains both objective and lay evidence that 
would support an inference that the veteran engaged in combat 
with the enemy during his service.  Objective evidence 
consists of documentation on the veteran's Form DD-214 from 
his period of service during the Korean conflict.  The DD-214 
states that the veteran served as a platoon leader in the 
Army; that he was wounded as a result of action with enemy 
forces on October 4, 1951; and that he earned several combat 
citations for his service in Korea, including the Combat 
Infantryman Badge, the Purple Heart Medal, and the Silver 
Star Medal.  In addition to this objective evidence are the 
lay statements of the veteran and the individual who reported 
that he had served with the veteran during this period.  
Accordingly, the Board finds that the evidence of record 
makes a plausible showing of incurrence of an injury to the 
back and knees during service, and thus, the second 
requirement for a well-grounded claim is satisfied.

Finally, the Board also finds that there is competent 
evidence of record sufficient to make a plausible showing 
that the current degenerative joint disease of the knees and 
of the cervical and lumbar spine is related to the injuries 
that the veteran claims to have received during service.  
This evidence consists primarily of private medical 
statements, including a July 1998 written statement from D. 
N. Liles, M.D., who stated that the veteran had degenerative 
changes in the knee "[a]lmost certainly related to bilateral 
knee injuries sustained while he was in active service."  
Dr. Liles further stated that the veteran had a history of 
back surgery for spinal stenosis which "are likely also 
related to injuries sustained while in combat in Korea."  A 
June 1998 written statement from M. J. Rangaraj, M.D., also 
stated that the veteran had significant osteoarthritis in the 
knees and the spine and that "it's certainly conceivable 
that some of [the injuries sustained in combat] may have 
contributed at least to some extent to his osteoarthritis and 
spondylolisthesis."  A March 1999 written statement from C. 
A. Ulrich, M.D., stated that he had treated the veteran for 
close to 40 years and that the veteran "has had ongoing 
problems with his knees and back since his Korean 
experiences."  Therefore, the Board finds that the third 
element of a well-grounded claim has been established.

Accordingly, the claims of entitlement to service connection 
for degenerative joint disease of the knees and of the 
cervical and lumbar spine are well grounded.  To this extent 
only, the appeal is granted.  However, as discussed in the 
Remand section below, further development is needed for full 
adjudication of these claims.


ORDER

The claims of entitlement to service connection for 
degenerative joint disease of the knees and of the cervical 
and lumbar spine are well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claims of entitlement to service connection for 
degenerative joint disease of the knees and of the cervical 
and lumbar spine are well grounded, VA has a duty to assist 
the veteran in developing facts pertinent to the claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

A review of the evidence of record reveals that there are 
additional, pertinent VA treatment records which have not 
been associated with the claims file.  The Board finds that 
an attempt should be made to obtain these records.  The VA is 
deemed to have constructive knowledge of such records.  As 
such, they should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

The evidence of record also reveals that there are 
additional, pertinent private treatment records which have 
not been associated with the claims folder.  As the duty to 
assist involves obtaining potentially relevant records, the 
veteran should be requested to assist the RO in developing 
evidence pertinent to his claims.  White v. Derwinski, 1 Vet. 
App. 519, 521 (1991) (private records).

Also, the Board believes it is important to obtain a 
comprehensive VA examination that explores questions of 
etiology of present symptoms or diagnoses regarding any knee 
or spine disorder.  The examiner should have the opportunity 
to review the service medical records for medical findings 
and treatment and should be afforded the opportunity to 
review the post-service evidence of record.

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 3.655 (1999).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request the veteran to 
provide information regarding any 
evidence pertinent to his claims that has 
not already been made part of the record, 
and should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  In 
particular, the RO should attempt to 
obtain:

a.  Any VA treatment records, 
including records from the VA 
medical facility in Alexandria, 
Louisiana; and

b.  After obtaining the necessary 
authorization from the veteran, 
including complete addresses, the RO 
should request pertinent treatment 
records from:  (i) Drs. Douglas N. 
Liles and Roy H. Ledbetter of The 
Orthopaedic Clinic of Monroe 
(Clinic), specifically, any records 
developed at the Clinic prior to 
1974 or after 1983 and including all 
records of surgical treatment; and 
(ii) Dr. Madura J. Rangaraj, 
including those records at The 
Arthritis Clinic & Laboratory, Inc., 
P.O. Box 4083, Monroe, Louisiana, 
71211-4083; and (iii) Dr. Christian 
A. Ulrich.  

Any such records should then be 
associated with the VA claims folder.

2.  The veteran should be afforded an 
appropriate VA examination(s) in order to 
determine the nature and etiology of any 
disorders of the (1) knees and (2) lumbar 
and cervical spine.  The claims folder 
must be made available to the examiner to 
review in conjunction with the 
examination.

a.  The examiner should identify any 
disorders of the (1) knees and (2) 
lumbar and cervical spine which are 
present; and then

b.  As regards each diagnosed 
disorder, the examiner should render 
an opinion as to whether it is at 
least as likely as not that the 
disorder is related to the claimed 
in-service injuries to the knees and 
back; and then

c.  As regards each diagnosed 
disorders of the (1) knees and (2) 
cervical and lumbar spine, the 
examiner should provide an opinion 
as to whether the evidence of record 
reveals continuity of symptomatology 
since discharge from service; and 
then

d.  The examiner should comment on 
the opinions and diagnoses provided 
in June 1998, July 1998, and March 
1999 concerning disorders of the 
knees and spine with respect to the 
veteran's claimed in-service 
injuries.

All special studies deemed necessary 
should be accomplished.  The examination 
report(s) should set forth in a clear, 
comprehensive, and legible manner all 
pertinent findings and should include 
complete rationales for the opinions 
expressed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination(s) does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

4.  Once the above-requested development 
has been completed, the RO should 
readjudicate on the merits the claims for 
service connection for degenerative joint 
disease of the knees and of the cervical 
and lumbar spine.  Specifically, the RO 
should consider 38 C.F.R. §§ 3.303(b).  
If any decision remains adverse to the 
veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration if otherwise in 
order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals






 



